Sognier, Judge,
dissenting.
I respectfully dissent. The sole issue for determination by the jury in this case was whether appellant was acting in self-defense when she shot the victim. During cross-examination of appellant and again during closing argument, the prosecuting attorney made an issue of the fact that appellant could have gone out the door to escape from the victim but she did not do so. Thus, the prosecution placed in issue the question of whether appellant had a duty to retreat.
The trial court gave a minimal charge on self-defense in the language of OCGA § 16-3-21 (a) (Code Ann. § 26-902). Thereafter, when the court asked for objections or exceptions to the charge, appellant objected to the charge on self-defense because the court did not inform the jury that “there is no duty for a person to run since this was brought out during the testimony and arguments.” The objection was overruled because appellant did not make a written request for such a charge.
In regard to written requests to charge, this court has held that “though present law exempts the defendant in a criminal case from the strict requirements imposed on litigants in civil cases... this does not relieve him from the necessity of requesting instructions except in those circumstances where the omission is clearly harmful and erroneous as a matter of law in that it fails to provide the jury with the proper guidelines for determining guilt or innocence.” Hardin v. State, 141 Ga. App. 115, 116-117 (2) (232 SE2d 631) (1977); Key v. State, 147 Ga. App. 800, 803 (1) (250 SE2d 527) (1978). (Emphasis supplied.) Further, it is well settled that a trial court must charge on controlling issues in a case even though not requested to do so. Glaze v. State, 2 Ga. App. 704 (2) (58 SE 1126) (1907); Coleman v. State, 208 Ga. 511 (1) (67 SE2d 578) (1951); Harris v. State, 145 Ga. App. 675, 676 (244 SE2d 620) (1978). In Glaze and Harris we stated: “Where there is only one defense on which a party relies, to fail to instruct the jury as to this defense so specifically that the jury will be not only required to pass upon it, but will be able to do so intelligently under pertinent rules of law and evidence, virtually withdraws that defense, and is, in effect, to direct a verdict.” Glaze, supra at 709; Harris, supra at 676. Thus, it is my opinion that no written request was required in this case as it falls within the exception set forth in Hardin and Key, supra. Further, it was incumbent upon the court to instruct on appellant’s duty to retreat vis a vis self-defense even without a request to do so, for it was the only defense relied on by appellant and was the controlling issue in the case. Glaze, Coleman, Harris, supra. Without such a charge, the jury would have no guidelines to follow in determining appellant’s guilt or innocence. That such a charge would *200be proper was enunciated by our Supreme Court in Glover v. State, 105 Ga. 597, 599 (2) (31 SE 584) (1898), the only Georgia case dealing with the principle of a duty to retreat vis a vis self-defense. In that case the court held that it would be proper to instruct the jury that if the accused was not at fault he was under no duty to retreat.
The cases relied on by the majority merely hold that the charges requested on a duty to retreat were properly denied because they were argumentative or covered facts not in issue. The cases did not hold that such a charge would be improper under any circumstances.
Applying the principles set forth in Glover, Glaze and Harris, supra, to the facts of the instant case, I believe it was incumbent on the trial court to instruct the court properly on appellant’s duty to retreat under the circumstances of this case, even absent a request to do so. Therefore, I would reverse on the ground that the jury was not provided with adequate or proper guidelines to determine appellant’s guilt or innocence.